Citation Nr: 0527517	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  The veteran passed away on September [redacted], 2002; at the 
time of his death, he was in receipt of VA benefits.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  

In March 2005, a videoconference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing. 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
has been produced and has been included in the claims folder 
for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The appellant's husband served in the US Army during World 
War II.  While serving on active duty, the veteran fractured 
and severely dislocated his left hip.  He received treatment 
for this serious injury and was subsequently discharged in 
March 1946.  Shortly after his discharge, the veteran applied 
for and received VA compensation benefits for the residuals 
of his left hip injury with nerve damage.  Nevertheless, 
despite being assigned a 70 percent combined disability 
evaluation and being in receipt of special monthly 
compensation, the veteran was able to work and function 
within normal limits into the 1990s.  

In 1993, the veteran submitted a claim for a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disabilities (TDIU).  He also 
insinuated that his service-connected disorders were more 
disabling.  The veteran underwent a medical examination, the 
results of which were forwarded to the RO.  After a review of 
the evidence, the RO issued a rating decision, dated December 
1993, that found that a TDIU was not supported by the 
evidence.  

The veteran was notified of the decision and he submitted 
additional information to include VA medical treatment 
records.  Subsequently, the RO re-evaluated the veteran's 
claim and in March 1994, the RO found that the evidence did 
support a TDIU.  The effective date of the award was March 
16, 1993.  The rating award was in effective until the 
veteran died on September [redacted], 2002.

Following the veteran's death, the veteran's widow, the 
appellant in this action, submitted a claim for DIC benefits 
and entitlement to service connection for the cause of the 
veteran's death.  To support her claim for benefits, the 
appellant informed the RO where her husband had received 
medical care from 1998 to his demise.  These health provider 
locations included the Eisenhower VA Medical Center 
(Leavenworth, Kansas), the Escondidio Care Center (Escondido, 
California), the Nevada Manor (Ashland, Nevada), the 
Northwood Hills Care Center (Humansville, Missouri), and the 
Citizens Memorial Hospital (Boliver, Missouri).  The 
appellant signed the appropriate release document so that the 
VA could obtain the veteran's treatment records including his 
terminal hospital treatment records.

The RO did not obtain the records.  Instead, it issued a 
decision in January 2003 that denied the appellant's request 
for benefits.  The appellant was notified and she has 
appealed the decision.  Pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA first has a duty to notify 
the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004); and VAOPGCPREC 7-2004.

The record reflects, as mentioned above, that the appellant 
notified the RO where her husband had received medical 
treatment during the last years of his life.  Although the 
appellant's claim has been denied, it may be that these 
medical records in general, and especially the terminal 
treatment records, will provide more details on how the 
veteran died and the cause of his death.  Such records are 
needed for this decision and may lead to a positive 
determination of the appellant's claim.  Per the VCAA above, 
the RO has a duty to obtain those records and if that is not 
successful, then to inform the appellant that it has 
attempted to obtain those records and that it is her 
responsibility to secure those records and forward them to 
the VA for review.

Once those records have been obtained and reviewed by the VA, 
the VA has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the obtained medical 
treatment records, is necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005).

Because of the change in the law brought about by the VCAA 
and the subsequent United States Court of Appeals for 
Veterans Claims (Court) decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
VA has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO/AMC should obtain all of the 
veteran's medical treatment records 
located at the Eisenhower VA Medical 
Center (Leavenworth, Kansas), the 
Escondidio Care Center (Escondido, 
California), the Nevada Manor (Ashland, 
Nevada), the Northwood Hills Care Center 
(Humansville, Missouri), and the Citizens 
Memorial Hospital (Boliver, Missouri).  
The RO should specifically obtain the 
veteran's clinical treatment records that 
show treatment for his service-connected 
disabilities, disorders, and conditions.  
Of particular interest are the medical 
treatment records from the Northwood 
Hills Care Center and the Citizens 
Memorial Hospital, including the terminal 
treatment records.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2004).

2.  Only after all of the veteran's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should arrange for the veteran's file to 
be reviewed by a VA doctor.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  

The examiner is asked to provide comments 
with respect to the veteran's last days 
including the reasons for the veteran's 
death.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's various service-connected 
disabilities, including the treatment 
thereof, caused or resulted in his death, 
or contributed to his death.  If, after 
reviewing all of the medical records, it 
is the conclusion of the examiner that 
the veteran's death was due to treatment 
received at a private facility or that 
his death was due to a nonservice-
connected disability, that should also be 
noted.  

If a conclusion cannot be made concerning 
any of the comments and opinions 
requested, the examiner should comment 
accordingly.  The result proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses or conclusions given.  It is 
requested that the results of the opinion 
be typed and included in the claims 
folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested doctor's opinion.  If the 
report does not include fully detailed 
responses to the questions/comments asked 
therefor, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

